DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay J. Hoette on 12/14/21.

The application has been amended as follows: 
In claim 1 line 9, the phrase “an front contact holder” is changed to --a front contact holder--.


Claim 11 is changed to --The contact assembly of claim 1, wherein the contact array is a first upper contact array of an upper contact array, the upper contact array further comprising a second upper contact array; the contact assembly further comprising a lower contact array, wherein the upper contact array and the lower contact array are held by a contact positioner to receive a card edge of a circuit card therebetween, wherein the signal contacts and the ground contacts of the first upper contact array define first upper contacts, the front contact holder 
wherein the second upper contact array includes second upper contacts, a second upper front contact holder, and a second upper rear contact holder, the second upper rear contact holder being separate and discrete from the second upper front contact holder, the second upper 

In claim 16 line 3, the phrase “the first rear ground bus bridge” is changed to --the first upper rear ground bus bridge--.  Also in claim 16, in line 8, the phrase “the upper signal contacts” is changed to --the first upper signal contacts--.  Further, in claim 16, in lines 10, 11, and 12, the phrases “second rear ground bus bridge” are changed to --second upper rear ground bus bridge--.

In claim 19, the phrases “upper contact assembly” in lines 2-4 are changed to --upper contact array--.  
	
Claim 20 is canceled.

Election/Restrictions
3.	Claim 1 allowable. The restriction requirement of inventions I and II, as set forth in the Office action mailed on 5/14/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/14/21 is withdrawn.  Claims 11 and 13-19, directed to invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
4.	Claims 1-11 and 13-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations “the ground bus bridge including a plate at the ground intermediate portions, the plate of the ground bus bridge extending across the signal intermediate portions parallel to and spaced apart from the signal intermediate portions and in close proximity to the signal intermediate portions for resonance control of signals transmitted along the signal contacts”.  Claim 1 is therefore allowable.
Claims 2-11 and 13-19 include all the limitations of claim 1 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831